 

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.3
 
 


GUARANTY AND PLEDGE AGREEMENT




Dated as of
July 30, 2010




made by




Energy One LLC


and
each of the other Obligors (as defined herein)




in favor of




BNP Paribas,
as Administrative Agent


 
 
 

--------------------------------------------------------------------------------

 


 
TABLE OF CONTENTS
 
Page
 
 
ARTICLE I Definitions
1      
Section 1.01
Definitions
1
Section 1.02
Other Definitional Provisions
4
Section 1.03
Rules of Interpretation
4
    ARTICLE II Guarantee 4      
Section 2.01
Guarantee
4
Section 2.02
Right of Contribution
5
Section 2.03
No Subrogation
5
Section 2.04
Guaranty Amendments, Etc. with respect to the Borrower Obligations
6
Section 2.05
Waivers
6
Section 2.06
Guaranty Absolute and Unconditional
6
Section 2.07
Reinstatement
8
Section 2.08
Payments
8
    ARTICLE III Grant of Security Interest 8      
Section 3.01
Grant of Security Interest
8
Section 3.02
Transfer of Pledged Securities
9
Section 3.03
Pledgors Remain Liable under Accounts, Chattel Paper and Payment Intangibles
10
   
ARTICLE IV Representations and Warranties
10      
Section 4.01
Representations in Credit Agreement
10
Section 4.02
Title; No Other Liens
10
Section 4.03
Perfected First Priority Liens
11
Section 4.04
Obligor Information
11
Section 4.05
Pledged Securities
11
Section 4.06
Benefit to the Guarantor
12
Section 4.07
Solvency
12
Section 4.08
Goods
12
Section 4.09
Instruments and Chattel Paper
12
Section 4.10
Truth of Information; Accounts
12
Section 4.11
Governmental Obligors
12
   
ARTICLE V Covenants
12      
Section 5.01
Covenants in Credit Agreement
13
Section 5.02
Maintenance of Perfected Security Interest; Further Documentation
13
Section 5.03
Changes in Locations, Name, Etc
14
Section 5.04
Pledged Collateral
14
Section 5.05
Limitations on Modifications, Waivers, Extensions of Agreements of Agreements
Giving Rise to Accounts
16
Section 5.06
Analysis of Accounts, Etc.
16
Section 5.07
Instruments and Tangible Chattel Paper
16
Section 5.08
Maintenance of Equipment
16
Section 5.09
Commercial Tort Claims
17

 
 
 
 
-i-

--------------------------------------------------------------------------------

 
 
 
Section 5.10
Dividends and Distributions by Parent.
17
     
ARTICLE VI Remedial Provisions
17
     
Section 6.01
Code and Other Remedies
17
Section 6.02
Pledged Securities
19
Section 6.03
Private Sales of Pledged Securities
21
Section 6.04
Collections on Accounts, Etc.
21
Section 6.05
Proceeds
22
Section 6.06
Waiver; Deficiency
22
Section 6.07
Non-Judicial Enforcement
22
     
ARTICLE VII The Administrative Agent
22
     
Section 7.01
Administrative Agent’s Appointment as Attorney-in-Fact, Etc
22
Section 7.02
Duty of Administrative Agent
24
Section 7.03
Execution of Financing Statements
24
Section 7.04
Authority of Administrative Agent
25
     
ARTICLE VIII Subordination of Indebtedness
25
     
Section 8.01
Subordination of All Obligor Claims
25
Section 8.02
Claims in Bankruptcy
25
Section 8.03
Payments Held in Trust
26
Section 8.04
Liens Subordinate
26
Section 8.05
Notation of Records
26
     
ARTICLE IX Miscellaneous
26
     
Section 9.01
Waiver
26
Section 9.02
Notices
27
Section 9.03
Payment of Expenses, Indemnities, Etc
27
Section 9.04
Amendments in Writing
27
Section 9.05
Successors and Assigns
27
Section 9.06
Survival; Revival; Reinstatement
27
Section 9.07
Counterparts; Integration; Effectiveness
28
Section 9.08
Severability
29
Section 9.09
Set-Off
29
Section 9.10
Governing Law; Submission to Jurisdiction
29
Section 9.11
Headings
30
Section 9.12
Acknowledgments
30
Section 9.13
Additional Obligors and Pledgors
31
Section 9.14
Releases
31
Section 9.15
Acceptance
32
     
SCHEDULES:
   
1
Notice Addresses of Obligors
 
2
Description of Pledged Securities
 
3
Filings and Other Actions Required to Perfect Security Interests
 
4
Location of Jurisdiction of Organization and Chief Executive Office
       
ANNEXES:
   
I
Form of Assumption Agreement
 
II
Form of Supplement
 

 
 
 
 
-ii-

--------------------------------------------------------------------------------

 
 
 
This GUARANTY AND PLEDGE AGREEMENT, dated as of July 30, 2001, is made by Energy
One LLC, a Wyoming limited liability company (the “Borrower”), and each of the
signatories hereto (the Borrower and each of the signatories hereto, together
with any Subsidiary of the Borrower that becomes a party hereto from time to
time after the date hereof, the “Obligors”), in favor of BNP Paribas, as
administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”), for the banks and other financial
institutions (the “Lenders”) from time to time parties to the Credit Agreement,
dated of even date herewith (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Parent, the
Administrative Agent and the Lenders party thereto.
 
R E C I T A L S
 
A.           The Borrower has requested that the Lenders provide certain loans
to and extensions of credit to the Borrower.
 
B.           The Lenders have agreed to make such loans and extensions of credit
subject to the terms and conditions of the Credit Agreement.
 
C.           It is a condition precedent to the obligation of the Lenders to
make their respective extensions of credit to the Borrower under the Credit
Agreement that the Obligors shall have executed and delivered this Agreement to
the Administrative Agent for the ratable benefit of the Lenders.
 
D.           NOW, THEREFORE, in consideration of the premises herein and to
induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Obligor hereby agrees with the
Administrative Agent, for the ratable benefit of the Lenders, as follows:
 
ARTICLE I
 
Definitions
 
Section 1.01 Definitions.
 
(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein have the meanings given to them in the Credit Agreement, and the
following terms as well as all uncapitalized terms which are defined in the UCC
on the date hereof are used herein as so defined: Accounts, Chattel Paper,
Commercial Tort Claims, Deposit Accounts, Documents, Electronic Chattel Paper,
Equipment, Fixtures, General Intangibles, Goods, Instruments, Inventory,
Investment Property, Letter-of-Credit Rights, Payment Intangibles, Proceeds,
Supporting Obligations, and Tangible Chattel Paper.
 
(b) The following terms have the following meanings:
 
“Agreement” means this Guaranty and Pledge Agreement, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Assumption Agreement” means an Assumption Agreement substantially in the form
attached hereto as Annex I.
 
“Bankruptcy Code” means title 11, United States Code, as amended from time to
time.
 
“Borrower Obligations” means the collective reference to the payment and
performance of all Indebtedness and all obligations of the Borrower and its
Subsidiaries under the Guaranteed Documents, including, without limitation, the
unpaid principal of and interest on the Loans and the LC Exposure and all other
obligations and liabilities of the Borrower and its Subsidiaries (including,
without limitation, interest accruing at the then applicable rate provided in
the Credit Agreement after the maturity of the Loans and LC Exposure and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) to the Guaranteed Creditors, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Guaranteed Documents, whether on account of principal, interest, reimbursement
obligations, payments in respect of an early termination date, fees and
indemnities, out-of-pocket costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Guaranteed Creditors
that are required to be paid by the Borrower pursuant to the terms of any
Guaranteed Documents).
 
“Collateral” has the meaning assigned such term in Section 3.01.
 
“Guaranteed Creditors” means the collective reference to the Administrative
Agent, the Lenders and the Affiliates of Lenders that are parties to Guaranteed
Swap Agreements.
 
“Guaranteed Documents” means the collective reference to the Credit Agreement,
the other Loan Documents, each Guaranteed Swap Agreement and any other document
made, delivered or given in connection with any of the foregoing.
 
 “Guaranteed Swap Agreement” means any Swap Agreement between the Borrower or
any of its Subsidiaries and any Lender or any Affiliate of any Lender while such
Person (or, in the case of an Affiliate of a Lender, the Person affiliated
therewith) is a Lender.  For the avoidance of doubt, a Swap Agreement ceases to
be a Guaranteed Swap Agreement if the Person that is the counterparty to the
Borrower or one of its Subsidiaries under a Swap Agreement ceases to be a Lender
under the Credit Agreement (or, in the case of an Affiliate of a Lender, the
Person affiliated therewith ceases to be a Lender under the Credit Agreement).
 
“Guarantor Obligations” means with respect to any Guarantor, the collective
reference to (a) the Borrower Obligations and (b) all obligations and
liabilities of such Guarantor which may arise under or in connection with any
Guaranteed Document to which such Guarantor is a party, in each case, whether on
account of principal, interest, guarantee obligations, reimbursement
obligations, payments in respect of an early termination date, fees and
indemnities, out-of-pocket costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to any Guaranteed Creditor).
 
“Guarantors” means the collective reference to each Obligor other than the
Borrower.
 
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
 
“Issuers” means the collective reference to each issuer of a Pledged Security.
 
“LLC” means, with respect to each Pledgor, each limited liability company
described or referred to in Schedule 2 in which such Pledgor has an interest.
 
“LLC Agreement” means, with respect to each Pledgor, each operating agreement
relating to an LLC, as each agreement has heretofore been, and may hereafter be,
amended, restated, supplemented or otherwise modified from time to time.
 
“Obligations” means:  (a) in the case of the Borrower, the Borrower Obligations
and (b) in the case of each Guarantor, its Guarantor Obligations.
 
“Obligor Claims” has the meaning assigned to such term in Section 8.01.
 
“Parent” means U.S. Energy Corp., a Wyoming corporation.
 
“Partnership” means, with respect to each Pledgor, each partnership described or
referred to in Schedule 2 in which such Pledgor has an interest.
 
“Partnership Agreement” means, with respect to each Pledgor, each partnership
agreement governing a Partnership, as each such agreement has heretofore been,
and may hereafter be, amended, restated, supplemented or otherwise modified.
 
“Pledged LLC Interests” means, with respect to each Pledgor, all right, title
and interest of such Pledgor as a member of each LLC and all right, title and
interest of any Pledgor in, to and under each LLC Agreement.
 
“Pledged Partnership Interests” means, with respect to each Pledgor, all right,
title and interest of such Pledgor as a limited or general partner in all
Partnerships and all right, title and interest of any Pledgor in, to and under
the Partnership Agreements.
 
“Pledged Securities” means: (a) the Equity Interests described or referred to in
Schedule 2 (as the same may be supplemented from time to time pursuant to a
Supplement); and (b) (i) the certificates or instruments, if any, representing
such Equity Interests, (ii) all dividends, distributions (cash, Equity Interests
or otherwise), cash, instruments, rights to subscribe, purchase or sell and all
other rights and Property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such securities,
(iii) all replacements, additions to and substitutions for any of the Property
referred to in this definition, including, without limitation, claims against
third parties, (iv) the proceeds, interest, profits and other income of or on
any of the Property referred to in this definition, (v) all security
entitlements in respect of any of the foregoing, if any and (vi) all books and
records relating to any of the Property referred to in this definition.
 
“Pledgor” means any Obligor other than the Parent, that now or hereafter pledges
Collateral hereunder.
 
“Proceeds” means all “proceeds” as such term is defined in Section 9.102(65) of
the Uniform Commercial Code in effect in the State of Texas on the date hereof
and, in any event,
 
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
 
shall include, without limitation, all dividends or other income from the
Pledged Securities, collections thereon or distributions or payments with
respect thereto.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Supplement” means a Supplement substantially in the form attached hereto as
Annex II.
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of Texas; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Administrative Agent’s and the Guaranteed Creditors’ security interest in
any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of Texas, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection, the effect
thereof or priority and for purposes of definitions related to such provisions.
 
Section 1.02 Other Definitional Provisions.  Where the context requires, terms
relating to the Collateral or any part thereof, when used in relation to a
Pledgor, refer to such Pledgor’s Collateral or the relevant part thereof.
 
Section 1.03 Rules of Interpretation.  Section 1.04 and Section 1.05 of the
Credit Agreement are hereby incorporated herein by reference and shall apply to
this Agreement, mutatis mutandis.
 
ARTICLE II
 
Guarantee
 
Section 2.01 Guarantee.
 
(a) Each of the Guarantors hereby jointly and severally, unconditionally and
irrevocably, guarantees to the Guaranteed Creditors and each of their respective
successors, endorsees, transferees and assigns, the prompt and complete payment
in cash and performance by the Borrower when due (whether at the stated
maturity, by acceleration or otherwise) of the Borrower Obligations.  This is a
guarantee of payment and not collection and the liability of each Guarantor is
primary and not secondary.
 
(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.02).
 
(c) Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this ARTICLE II or affecting the
rights and remedies of any Guaranteed Creditor hereunder.
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
 
(d) Each Guarantor agrees that if the maturity of the Borrower Obligations is
accelerated by bankruptcy or otherwise, such maturity shall also be deemed
accelerated for the purpose of this guarantee without demand or notice to such
Guarantor.  The guarantee contained in this ARTICLE II shall remain in full
force and effect until all the Borrower Obligations shall have been satisfied by
payment in full in cash, no Letter of Credit shall be outstanding and all of the
Commitments are terminated, notwithstanding that from time to time during the
term of the Credit Agreement, no Borrower Obligations may be outstanding.
 
(e) No payment made by any Obligor, any other guarantor or any other Person or
received or collected by any Guaranteed Creditor from the Borrower, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Borrower Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Borrower Obligations or any
payment received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower Obligations are paid in
full in cash, no Letter of Credit shall be outstanding and all of the
Commitments are terminated.
 
Section 2.02 Right of Contribution.  Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.03.  The provisions of
this Section 2.02 shall in no respect limit the obligations and liabilities of
any Guarantor to the Guaranteed Creditors, and each Guarantor shall remain
liable to the Guaranteed Creditors for the full amount guaranteed by such
Guarantor hereunder.
 
Section 2.03 No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by any
Guaranteed Creditor, no Guarantor shall be entitled to be subrogated to any of
the rights of any Guaranteed Creditor against the Borrower or any other
Guarantor or any collateral security or guarantee or right of offset held by any
Guaranteed Creditor for the payment of the Borrower Obligations, nor shall any
Guarantor seek or be entitled to seek any indemnity, exoneration, participation,
contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Guaranteed Creditors by the Borrower on account of the Borrower Obligations
are irrevocably and indefeasibly paid in full in cash, no Letter of Credit shall
be outstanding and all of the Commitments are terminated.  If any amount shall
be paid to any Guarantor on account of such subrogation rights at any time when
all of the Borrower Obligations shall not have been irrevocably and indefeasibly
paid in full in cash, any Letter of Credit shall be outstanding or any of the
Commitments are in effect, such amount shall be held by such Guarantor in trust
for the Guaranteed Creditors, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly indorsed by such Guarantor to the Administrative Agent,
if required), to be applied against the Borrower Obligations, whether matured or
unmatured, in accordance with Section 10.02(c) of the Credit Agreement.
 
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
 
Section 2.04 Guaranty Amendments, Etc. with respect to the Borrower
Obligations.  Each Guarantor shall remain obligated hereunder, and such
Guarantor’s obligations hereunder shall not be released, discharged or otherwise
affected, notwithstanding that, without any reservation of rights against any
Guarantor and without notice to, demand upon or further assent by any Guarantor
(which notice, demand and assent requirements are hereby expressly waived by
such Guarantor), (a) any demand for payment of any of the Borrower Obligations
made by any Guaranteed Creditor may be rescinded by such Guaranteed Creditor or
otherwise and any of the Borrower Obligations continued; (b) the Borrower
Obligations, the liability of any other Person upon or for any part thereof or
any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by,
or any indulgence or forbearance in respect thereof granted by, any Guaranteed
Creditor; (c) any Guaranteed Document may be amended, modified, supplemented or
terminated, in whole or in part, as the Guaranteed Creditors may deem advisable
from time to time; (d) any collateral security, guarantee or right of offset at
any time held by any Guaranteed Creditor for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released; (e) any
additional guarantors, makers or endorsers of the Borrower’s Obligations may
from time to time be obligated on the Borrower’s Obligations or any additional
security or collateral for the payment and performance of the Borrower’s
Obligations may from time to time secure the Borrower’s Obligations; or (f) any
other event shall occur which constitutes a defense or release of sureties
generally.  No Guaranteed Creditor shall have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the Borrower
Obligations or for the guarantee contained in this ARTICLE II or any Property
subject thereto.
 
Section 2.05 Waivers.  Each Guarantor hereby waives any and all notice of the
creation, renewal, extension or accrual of any of the Borrower Obligations and
notice of or proof of reliance by any Guaranteed Creditor upon the guarantee
contained in this ARTICLE II or acceptance of the guarantee contained in this
ARTICLE II; the Borrower Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this ARTICLE II
and no notice of creation of the Borrower Obligations or any extension of credit
already or hereafter contracted by or extended to the Borrower need be given to
any Guarantor; and all dealings between the Borrower and any of the Guarantors,
on the one hand, and the Guaranteed Creditors, on the other hand, likewise shall
be conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this ARTICLE II.  Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the Guarantors with respect to the Borrower
Obligations.
 
Section 2.06 Guaranty Absolute and Unconditional.
 
(a) Each Guarantor understands and agrees that the guarantee contained in this
ARTICLE II is, and shall be construed as, a continuing, completed, absolute and
unconditional guarantee of payment, and each Guarantor hereby waives any defense
of a surety or guarantor or any other obligor on any obligations arising in
connection with or in respect of any of the following and hereby agrees that its
obligations hereunder shall not be discharged or otherwise affected as a result
of any of the following:
 
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
 
(i) the invalidity or unenforceability of any Guaranteed Document, any of the
Borrower Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
any Guaranteed Creditor;
 
(ii) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against any Guaranteed Creditor;
 
(iii) the insolvency, bankruptcy arrangement, reorganization, adjustment,
composition, liquidation, disability, dissolution or lack of power of the
Borrower or any other Guarantor or any other Person at any time liable for the
payment of all or part of the Obligations, including any discharge of, or bar or
stay against collecting, any Obligation (or any part of them or interest
therein) in or as a result of such proceeding;
 
(iv) any sale, lease or transfer of any or all of the assets of the Borrower or
any other Guarantor, or any changes in the shareholders of the Borrower or the
Guarantor;
 
(v) any change in the corporate existence (including its constitution, laws,
rules, regulations or power), structure or ownership of any Obligor or in the
relationship between the Borrower and any Obligor;
 
(vi) the fact that any Collateral or Lien contemplated or intended to be given,
created or granted as security for the repayment of the Obligations shall not be
properly perfected or created, or shall prove to be unenforceable or subordinate
to any other Lien, it being recognized and agreed by each of the Guarantors that
it is not entering into this Agreement in reliance on, or in contemplation of
the benefits of, the validity, enforceability, collectability or value of any of
the Collateral for the Obligations;
 
(vii) the absence of any attempt to collect the Obligations or any part of them
from any Obligor;
 
(viii) (A) any Guaranteed Creditor’s election, in any proceeding instituted
under chapter 11 of the Bankruptcy Code, of the application of Section
1111(b)(2) of the Bankruptcy Code; (B) any borrowing or grant of a Lien by the
Borrower, as debtor-in-possession, or extension of credit, under Section 364 of
the Bankruptcy Code; (C) the disallowance, under Section 502 of the Bankruptcy
Code, of all or any portion of any Guaranteed Creditor’s claim (or claims) for
repayment of the Obligations; (D) any use of cash collateral under Section 363
of the Bankruptcy Code; (E) any agreement or stipulation as to the provision of
adequate protection in any bankruptcy proceeding; (F) the avoidance of any Lien
in favor of the Guaranteed Creditors or any of them for any reason; or (G)
failure by any Guaranteed Creditor to file or enforce a claim against the
Borrower or its estate in any bankruptcy or insolvency case or proceeding; or
 
(ix) any other circumstance or act whatsoever, including any action or omission
of the type described in Section 2.04 (with or without notice to or knowledge of
the Borrower or such Guarantor), which constitutes, or might be construed to
constitute, an equitable
 
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
 
or legal discharge of the Borrower for the Borrower Obligations, or of such
Guarantor under the guarantee contained in this ARTICLE II, in bankruptcy or in
any other instance.
 
(b) When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, any Guaranteed Creditor may, but shall
be under no obligation to, join or make a similar demand on or otherwise pursue
or exhaust such rights and remedies as it may have against the Borrower, any
other Guarantor or any other Person or against any collateral security or
guarantee for the Borrower Obligations or any right of offset with respect
thereto, and any failure by any Guaranteed Creditor to make any such demand, to
pursue such other rights or remedies or to collect any payments from the
Borrower, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of any Guaranteed Creditor against any Guarantor.  For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.
 
Section 2.07 Reinstatement.  The guarantee contained in this ARTICLE II shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by any Guaranteed Creditor upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its Property, or otherwise,
all as though such payments had not been made.
 
Section 2.08 Payments.  Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent, for the ratable benefit of the
Guaranteed Creditors, without set-off, deduction or counterclaim (other than a
defense of payment), in dollars, in immediately available funds, at the offices
of the Administrative Agent specified in Section 12.01 of the Credit Agreement.
 
ARTICLE III
 
Grant of Security Interest
 
Section 3.01 Grant of Security Interest.  Each Pledgor hereby pledges, assigns
and transfers to the Administrative Agent, and hereby grants to the
Administrative Agent, for the ratable benefit of the Guaranteed Creditors, a
security interest in all of the following Property now owned or at any time
hereafter acquired by such Pledgor or in which such Pledgor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Pledgor’s Obligations:
 
(1)           all Accounts;
 
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
 
(2)           all Chattel Paper (whether Tangible Chattel Paper or Electronic
Chattel Paper);
 
(3)           all Commercial Tort Claims;
 
(4)           all Deposit Accounts other than payroll, withholding tax and other
fiduciary Deposit Accounts;
 
(5)           all Documents;
 
(6)           all General Intangibles (including, without limitation, rights in
and under any Guaranteed Swap Agreement;
 
(7)           all Goods (including, without limitation, all Inventory and all
Equipment, but excluding all Fixtures);
 
(8)           all Instruments;
 
(9)           all Investment Property;
 
(10)           all Letter-of-Credit Rights (whether or not the letter of credit
is evidenced by a writing);
 
(11)           all Pledged Securities;
 
(12)           all Supporting Obligations;
 
(13)           all books and records pertaining to the Collateral; and
 
(14)           to the extent not otherwise included, all Proceeds and products
of any and all of the foregoing and all collateral security and guarantees given
by any Person with respect to any of the foregoing.
 
Section 3.02 Transfer of Pledged Securities.  All certificates or instruments
representing or evidencing the Pledged Securities shall be delivered to and held
pursuant hereto by the Administrative Agent or a Person designated by the
Administrative Agent and shall be in suitable form for transfer by delivery, or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, and accompanied by any required transfer tax stamps to effect the pledge
of the Pledged Securities to the Administrative Agent.  Notwithstanding the
preceding sentence, at the Administrative Agent’s reasonable discretion, all
Pledged Securities must be delivered or transferred in such manner as to permit
the Administrative Agent to be a “protected purchaser” to the extent of its
security interest as provided in Section 8.303 of the UCC (if the Administrative
Agent otherwise qualifies as a protected purchaser).  During the continuance of
an Event of Default, the Administrative Agent shall have the right, at any time
in its discretion and without notice, to transfer to or to register in the name
of the Administrative Agent or any of its nominees any or all of the Pledged
Securities, subject only to the revocable rights specified in Section 6.02.  In
addition, during the continuance of an Event of Default, the Administrative
 
 
 
 
-9-

--------------------------------------------------------------------------------

 
 
 
Agent shall have the right at any time to exchange certificates or instruments
representing or evidencing Pledged Securities for certificates or instruments of
smaller or larger denominations.
 
Section 3.03 Pledgors Remain Liable under Accounts, Chattel Paper and Payment
Intangibles.  Anything herein to the contrary notwithstanding, each Pledgor
shall remain liable under each of the Accounts, Chattel Paper and Payment
Intangibles to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account, Chattel Paper or Payment
Intangible.  Neither the Administrative Agent nor any Lender shall have any
obligation or liability under any Account, Chattel Paper or Payment Intangible
(or any agreement giving rise thereto) by reason of or arising out of this
Agreement or the receipt by the Administrative Agent or any such other Lender of
any payment relating to such Account, Chattel Paper or Payment Intangible,
pursuant hereto, nor shall the Administrative Agent or any other Lender be
obligated in any manner to perform any of the obligations of any Pledgor under
or pursuant to any Account, Chattel Paper or Payment Intangible (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party under any Account, Chattel Paper or
Payment Intangible (or any agreement giving rise thereto), to present or file
any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.
 
ARTICLE IV
 
Representations and Warranties
 
To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder and to induce the Lenders (and their
Affiliates) to enter into Swap Agreements with the Borrower and its
Subsidiaries, each Obligor hereby represents and warrants to the Administrative
Agent and each Lender that:
 
Section 4.01 Representations in Credit Agreement.  In the case of each
Guarantor, the representations and warranties set forth in Article VII of the
Credit Agreement as they relate to such Guarantor or to the Loan Documents to
which such Guarantor is a party are true and correct in all material respects,
provided that each reference in each such representation and warranty to the
Borrower’s knowledge shall, for the purposes of this Section 4.01, be deemed to
be a reference to such Guarantor’s knowledge.
 
Section 4.02 Title; No Other Liens.  Except for the security interest granted to
the Administrative Agent for the ratable benefit of the Guaranteed Creditors
pursuant to this Agreement, such Pledgor is the record and beneficial owner of
its respective items of the Collateral free and clear of any and all Liens
(other than Liens permitted by Section 9.03 of the Credit Agreement) and has
rights in or the power to transfer each item of the Collateral in which a Lien
is granted by it hereunder, free and clear of any Lien (other than Liens
permitted by Section 9.03 of the Credit Agreement).  No financing statement or
other public notice with respect to all or any part of the Collateral is on file
or of record in any public office, except such as have been filed in favor of
the Administrative Agent, for the ratable benefit of the Guaranteed
 
 
 
 
-10-

--------------------------------------------------------------------------------

 
 
 
Creditors, pursuant to this Agreement or the Security Instruments.  The
provisions of this Section 4.02 are subject to the terms and provisions of the
Credit Agreement.
 
Section 4.03 Perfected First Priority Liens.  The security interests granted
pursuant to this Agreement (a) upon the completion of the filings and the other
actions specified on Schedule 3 constitute valid perfected security interests in
all of the Collateral in favor of the Administrative Agent, for the ratable
benefit of the Guaranteed Creditors, as collateral security for such Pledgor’s
Obligations, enforceable in accordance with the terms hereof against all
creditors of such Pledgor and any Persons purporting to purchase any Collateral
from such Pledgor, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally required by law,
and (b) are prior to all other Liens except for Permitted Encumbrances and
Excepted Liens, on the Collateral in existence on the date hereof. The
provisions of this Section 4.03 are subject to the terms and provisions of the
Credit Agreement.
 
Section 4.04 Obligor Information.  On the date hereof, the correct legal name of
such Obligor, all names and trade names that such Obligor has used in the last
five years, such Obligor's jurisdiction of organization and each jurisdiction of
organization of such Obligor over the last five years, organizational number,
taxpayor identification number, and the location(s) of such Obligor's chief
executive office or sole place of business over the last five years are
specified on Schedule 4.
 
Section 4.05 Pledged Securities.
 
(a) The Pledged Securities required to be pledged hereunder and under the Credit
Agreement by such Pledgor are listed in Schedule 2.  The shares of Pledged
Securities pledged by such Pledgor hereunder constitute all the issued and
outstanding shares of all classes of the Equity Interests of each Issuer owned
by such Pledgor.  All the shares of the Pledged Securities have been duly and
validly issued and are fully paid and nonassessable; and such Pledgor is the
record and beneficial owner of, and has good title to, the Pledged Securities
pledged by it hereunder, free of any and all Liens or options in favor of, or
claims of, any other Person, except the security interest created by this
Agreement, and has rights in or the power to transfer the Pledged Securities in
which a Lien is granted by it hereunder, free and clear of any Lien.
 
(b) There are no restrictions on transfer (that have not been waived or
otherwise consented to) in the LLC Agreement governing any Pledged LLC Interest
and the Partnership Agreement governing any Pledged Partnership Interest or any
other agreement relating thereto which would limit or restrict (i) the grant of
a security interest in the Pledged LLC Interests and the Pledged Partnership
Interests, (ii) the perfection of such security interest or (iii) the exercise
of remedies in respect of such perfected security interest in the Pledged LLC
Interests and the Pledged Partnership Interests, in each case, as contemplated
by this Agreement.  Upon the exercise of remedies in respect of the Pledged LLC
Interests and the Pledged Partnership Interests, a transferee or assignee of a
membership interest or partnership interest, as the case may be, of such LLC or
Partnership, as the case may be, shall become a member or partner, as the case
may be, of such LLC or Partnership, as the case may be, entitled to
 
 
 
 
-11-

--------------------------------------------------------------------------------

 
 
 
participate in the management thereof and, upon the transfer of the entire
interest of such Pledgor, such Pledgor ceases to be a member or partner, as the
case may be.
 
Section 4.06 Benefit to the Guarantor.  The Borrower is a member of an
affiliated group of companies that includes each Guarantor, and the Borrower and
the other Guarantors are engaged in related businesses.  Each Guarantor is a
Subsidiary or Affiliate of the Borrower and its guaranty and surety obligations
pursuant to this Agreement reasonably may be expected to benefit, directly or
indirectly, such Subsidiary or Affiliate; and each Guarantor has determined that
this Agreement is necessary and convenient to the conduct, promotion and
attainment of the business of such Guarantor and the Borrower.
 
Section 4.07 Solvency.  Each Obligor (a) is not insolvent as of the date hereof
and will not be rendered insolvent as a result of this Agreement (after giving
effect to Section 2.02), (b) is not engaged in business or a transaction, or
about to engage in a business or a transaction, for which any Property remaining
with it constitutes unreasonably small capital, and (c) does not intend to
incur, or believe it will incur, Debt that will be beyond its ability to pay as
such Debt matures.
 
Section 4.08 Goods.  No portion of the Collateral constituting Goods is in the
possession of a bailee that has issued a negotiable or non-negotiable document
covering such Collateral.
 
Section 4.09 Instruments and Chattel Paper.  Each Obligor has delivered to the
Administrative Agent all Collateral constituting Instruments and Chattel
Paper.  No Collateral constituting Chattel Paper or Instruments contains any
statement therein to the effect that such Collateral has been assigned to an
identified party other than the Administrative Agent, and the grant of a
security interest in such Collateral in favor of the Administrative Agent
hereunder does not violate the rights of any other Person as a secured party.
 
Section 4.10 Truth of Information; Accounts.  All information with respect to
the Collateral set forth in any schedule, certificate or other writing at any
time heretofore or hereafter furnished by such Obligor to the Administrative
Agent for the ratable benefit of the Lenders, and all other written information
heretofore or hereafter furnished by such Obligor to the Administrative Agent is
and will be true and correct in all material respects as of the date
furnished.  The amount represented by such Obligor to the Administrative Agent
and the Lenders from time to time as owing by each Account Debtor or by all
Account Debtors in respect of the Accounts, Chattel Paper and Payment
Intangibles will at such time be the correct amount actually owing by such
Account Debtor or Account Debtors thereunder.  The place where each Obligor
keeps its records concerning the Accounts, Chattel Paper and Payment Intangibles
is 307 W. 7th Street, Suite 1300, Fort Worth, Texas 76102.
 
Section 4.11 Governmental Obligors.  None of the Account Debtors on each
Obligor’s Accounts, Chattel Paper or Payment Intangibles is a Governmental
Authority.
 
ARTICLE V
 
Covenants
 
 
 
 
-12-

--------------------------------------------------------------------------------

 
 
 
Each Obligor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Borrower Obligations
shall have been paid in full in cash, no Letter of Credit shall be outstanding
and all of the Commitments shall have terminated:
 
Section 5.01 Covenants in Credit Agreement.  In the case of each Guarantor, such
Guarantor shall take, or shall refrain from taking, as the case may be, each
action that is necessary to be taken or not taken, as the case may be, so that
no Default is caused by the failure to take such action or to refrain from
taking such action by such Guarantor or any of its Subsidiaries.
 
Section 5.02 Maintenance of Perfected Security Interest; Further
Documentation.  Each Pledgor agrees that:
 
(a) it shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in Section
4.03 and shall defend such security interest against the claims and demands of
all Persons whomsoever.
 
(b) it will furnish to the Administrative Agent from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Administrative Agent may
reasonably request, all in reasonable detail.
 
(c) At any time and from time to time, upon the request of the Administrative
Agent or any other Lender, and at the sole expense of such Pledgor, such Pledgor
will promptly and duly give, execute, deliver, indorse, file or record any and
all financing statements, continuation statements, amendments, notices
(including, without limitation, notifications to financial institutions and any
other Person), contracts, agreements, assignments, certificates, stock powers or
other instruments, use commercially reasonable efforts to obtain any and all
governmental approvals and consents and take or cause to be taken any and all
steps or acts that may be necessary or advisable or as the Administrative Agent
may reasonably request to create, perfect, establish the priority of, or to
preserve the validity, perfection or priority of, the Liens granted by this
Agreement or to enable the Administrative Agent or any other Lender to enforce
its rights, remedies, powers and privileges under this Agreement with respect to
such Liens or to otherwise obtain or preserve the full benefits of this
Agreement and the rights, powers and privileges herein granted.
 
(d) Without limiting the obligations of the Pledgors under Section 5.02(c):  (i)
upon the request of the Administrative Agent, such Pledgor shall take or cause
to be taken all actions (other than any actions required to be taken by the
Administrative Agent or any Lender) reasonably requested by the Administrative
Agent to cause the Administrative Agent to (A) have "control" (within the
meaning of Sections 9.104, 9.105, 9.106, and 9.107 of the UCC) over any
Collateral constituting Deposit Accounts, Electronic Chattel Paper, Investment
Property (including the Pledged Securities), or Letter-of-Credit Rights,
including, without limitation, executing and delivering any agreements, in form
and substance reasonably satisfactory to the Administrative Agent, with
securities intermediaries, issuers or other Persons in order to establish
"control", and each Pledgor shall promptly notify the Administrative Agent of
such
 
 
 
 
-13-

--------------------------------------------------------------------------------

 
 
 
Pledgor’s acquisition of any such Collateral, and (B) be a "protected purchaser"
(as defined in Section 8.303 of the UCC); (ii) with respect to Collateral other
than certificated securities and goods covered by a document in the possession
of a Person other than such Pledgor or the Administrative Agent, such Pledgor
shall obtain written acknowledgment that such Person holds possession for the
Administrative Agent's benefit; and (iii) with respect to any Collateral
constituting Goods that are in the possession of a bailee, such Pledgor shall
provide prompt notice to the Administrative Agent of any such Collateral then in
the possession of such bailee, and such Pledgor shall take or cause to be taken
all actions (other than any actions required to be taken by the Administrative
Agent or any other Lender) necessary or requested by the Administrative Agent to
cause the Administrative Agent to have a perfected security interest in such
Collateral under applicable law.
 
(e) This Section 5.02 and the obligations imposed on each Pledgor by this
Section 5.02 shall be interpreted as broadly as possible in favor of the
Administrative Agent and the other Lenders in order to effectuate the purpose
and intent of this Agreement.
 
Section 5.03 Changes in Locations, Name, Etc.  Such Pledgor recognizes that
financing statements pertaining to the Collateral have been or may be filed
where such Pledgor maintains any Collateral or is organized.  Without limitation
of Sections 8.01(m) or (o) of the Credit Agreement or any other covenant herein,
such Pledgor will not cause or permit any change in its (a) corporate name or in
any trade name used to identify it in the conduct of its business or in the
ownership of its Properties, (b) the location of its chief executive office or
principal place of business, (c) its identity or corporate structure or in the
jurisdiction in which it is incorporated or formed, (d) its jurisdiction of
organization or its organizational identification number in such jurisdiction of
organization or (e) its federal taxpayer identification number, unless, in each
case, such Pledgor shall have first (i) notified the Administrative Agent of
such change at least ten (10) Business Days prior to the effective date of such
change, and (ii) taken all action reasonably requested by the Administrative
Agent for the purpose of maintaining the perfection and priority of the
Administrative Agent's security interests under this Agreement.  In any notice
furnished pursuant to this Section 5.03, such Pledgor will expressly state in a
conspicuous manner that the notice is required by this Agreement and contains
facts that may require additional filings of financing statements or other
notices for the purposes of continuing perfection of the Administrative Agent's
security interest in the Collateral.  At the request of the Administrative
Agent, on or prior to the occurrence of such event, the Borrower will provide to
the Administrative Agent and the Lenders an opinion of counsel, in form and
substance reasonably satisfactory to the Administrative Agent, to the effect
that such event will not impair the validity of the security interests
hereunder, the perfection and priority thereof, the enforceability of the Loan
Documents, and such other matters as may be reasonably requested by the
Administrative Agent.
 
Section 5.04 Pledged Collateral.
 
(a) If such Pledgor shall become entitled to receive or shall receive any stock
certificate (including, without limitation, any certificate representing a stock
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), option or rights in respect of the Equity Interests of any
Issuer, whether in addition to, in substitution of, as a conversion of, or in
 
 
 
 
-14-

--------------------------------------------------------------------------------

 
 
 
exchange for, any shares of the Pledged Securities, or otherwise in respect
thereof, such Pledgor shall accept the same as the agent of the Guaranteed
Creditors, hold the same in trust for the Guaranteed Creditors, segregated from
other Property of such Pledgor, and deliver the same forthwith to the
Administrative Agent in the exact form received, duly indorsed by such Pledgor
to the Administrative Agent, if required, together with an undated stock power
covering such certificate duly executed in blank by such Pledgor and with, if
the Administrative Agent so requests, signature guaranteed, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Obligations.
 
(b) Without the prior written consent of the Administrative Agent, such Pledgor
will not (i) unless otherwise expressly permitted hereby or under the other Loan
Documents, vote to enable, or take any other action to permit, any Issuer to
issue any Equity Interests of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any Equity
Interests of any nature of any Issuer, (ii) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, the Pledged
Securities or Proceeds thereof (except pursuant to a transaction expressly
permitted by the Credit Agreement), (iii) create, incur or permit to exist any
Lien or option in favor of, or any claim of any Person with respect to, any of
the Pledged Securities or Proceeds thereof, or any interest therein, except for
the security interests created by this Agreement or (iv) enter into any
agreement or undertaking restricting the right or ability of such Pledgor or the
Administrative Agent to sell, assign or transfer any of the Pledged Securities
or Proceeds thereof.
 
(c) In the case of each Pledgor that is an Issuer, such Issuer agrees that (i)
it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.04(a) with
respect to the Pledged Securities issued by it and (iii) the terms of Section
6.02(a) and Section 6.03 shall apply to it, mutatis mutandis, with respect to
all actions that may be required of it pursuant to Section 6.02(e) or Section
6.03 with respect to the Pledged Securities issued by it.
 
(d) In the case of each Pledgor that is a partner in a Partnership, such Pledgor
hereby consents to the extent required by the applicable Partnership Agreement
to the pledge by each other Pledgor, pursuant to the terms hereof, of the
Pledged Partnership Interests in such Partnership and to the transfer of such
Pledged Partnership Interests to the Administrative Agent or its nominee and to
the substitution of the Administrative Agent or its nominee as a substituted
partner in such Partnership with all the rights, powers and duties of a general
partner or a limited partner, as the case may be.  In the case of each Pledgor
that is a member of an LLC, such Pledgor hereby consents to the extent required
by the applicable LLC Agreement to the pledge by each other Pledgor, pursuant to
the terms hereof, of the Pledged LLC Interests in such LLC and to the transfer
of such Pledged LLC Interests to the Administrative Agent or its nominee and to
the substitution of the Administrative Agent or its nominee as a substituted
member of the LLC with all the rights, powers and duties of a member of the LLC
in question.
 
(e) Such Pledgor shall not agree to any amendment of a Partnership Agreement or
LLC Agreement that in any way adversely affects the perfection of the security
interest of the Administrative Agent in the Pledged Partnership Interests or
Pledged LLC
 
 
 
 
-15-

--------------------------------------------------------------------------------

 
 
 
Interests pledged by such Pledgor hereunder, including any amendment electing to
treat the membership interest or partnership interest of such Pledgor as a
security under Section 8.103 of the UCC.
 
(f) Each Pledgor shall furnish to the Administrative Agent such stock powers and
other instruments as may be required by the Administrative Agent to assure the
transferability of the Pledged Securities when and as often as may be reasonably
requested by the Administrative Agent.
 
(g) The Pledged Securities will at all times constitute not less than 100% of
the Equity Interests of the Issuer thereof owned by any Pledgor.  Each Pledgor
will not permit any Issuer of any of the Pledged Securities to issue any new
shares of any class of Equity Interests of such Issuer without the prior written
consent of the Administrative Agent.
 
Section 5.05 Limitations on Modifications, Waivers, Extensions of Agreements of
Agreements Giving Rise to Accounts.  Such Pledgor will not (i) amend, modify,
terminate or waive any provision of any Chattel Paper, Instrument or any
agreement giving rise to an Account or Payment Intangible in any manner which
could reasonably be expected to materially adversely affect the value of such
Chattel Paper, Instrument, Payment Intangible or Account as Collateral, or (ii)
fail to exercise promptly and diligently each and every material right which it
may have under any Chattel Paper, Instrument and each agreement giving rise to
an Account or Payment Intangible (other than any right of termination).  Such
Pledgor shall deliver to the Administrative Agent a copy of each material
demand, notice or document received by it relating in any way to any Chattel
Paper, Instrument or any agreement giving rise to an Account or Payment
Intangible.
 
Section 5.06 Analysis of Accounts, Etc..  The Administrative Agent shall have
the right from time to time to make test verifications of the Accounts, Chattel
Paper and Payment Intangibles in any reasonable manner and through any medium
that it reasonably considers advisable, and each Pledgor, at such Pledgor’s sole
cost and expense, shall furnish all such reasonable assistance and information
as the Administrative Agent may reasonably require in connection therewith.  At
any time and from time to time, upon the Administrative Agent's reasonable
request and at the expense of each Pledgor, such Pledgor shall furnish to the
Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts, Chattel Paper and
Payment Intangibles, and all original and other documents evidencing, and
relating to, the agreements and transactions which gave rise to the Accounts,
Chattel Paper and Payment Intangibles, including, without limitation, all
original orders, invoices and shipping receipts.
 
Section 5.07 Instruments and Tangible Chattel Paper.  If any amount payable
under or in connection with any of the Collateral shall be or become evidenced
by any Instrument or Tangible Chattel Paper, such Instrument or Tangible Chattel
Paper shall be promptly delivered to the Administrative Agent, duly endorsed in
a manner satisfactory to the Administrative Agent, to be held as Collateral
pursuant to this Agreement.
 
Section 5.08 Maintenance of Equipment.  Such Pledgor will maintain each item of
Equipment in good operating condition, ordinary wear and tear and immaterial
impairments of
 
 
 
 
-16-

--------------------------------------------------------------------------------

 
 
 
value and damage by the elements excepted, and will provide all maintenance,
service and repairs necessary for such purpose.
 
Section 5.09 Commercial Tort Claims.  If such Pledgor shall at any time hold or
acquire a Commercial Tort Claim that satisfies the requirements of the following
sentence, such Pledgor shall, within thirty (30) days after such Commercial Tort
Claim satisfies such requirements, notify the Administrative Agent in a writing
signed by such Pledgor containing a brief description thereof, and granting to
the Administrative Agent in such writing (for the benefit of the Lenders) a
security interest therein and in the Proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance satisfactory to
the Administrative Agent.  The provisions of the preceding sentence shall apply
only to a Commercial Tort Claim that satisfies the following requirements:  (i)
the monetary value claimed by or payable to the relevant Pledgor in connection
with such Commercial Tort Claim shall exceed $500,000, and either (ii) (A) such
Pledgor shall have filed a law suit or counterclaim or otherwise commenced legal
proceedings (including, without limitation, arbitration proceedings) against the
Person against whom such Commercial Tort Claim is made, or (B) such Pledgor and
the Person against whom such Commercial Tort Claim is asserted shall have
entered into a settlement agreement with respect to such Commercial Tort
Claim.  In addition, to the extent that the existence of any Commercial Tort
Claim held or acquired by any Pledgor is disclosed by such Pledgor in any public
filing with the Securities Exchange Commission or any successor thereto or
analogous Governmental Authority, or to the extent that the existence of any
such Commercial Tort Claim is disclosed in any press release issued by any
Pledgor, then, upon the request of the Administrative Agent, the relevant
Pledgor shall, within thirty (30) days after such request is made, transmit to
the Administrative Agent a writing signed by such Pledgor containing a brief
description of such Commercial Tort Claim and granting to the Administrative
Agent in such writing (for the benefit of the Lenders) a security interest
therein and in the Proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance satisfactory to the Administrative
Agent.
 
Section 5.10 Dividends and Distributions by Parent.  Without the prior written
consent of the Administrative Agent, the Parent will not declare or make, or
agree to pay or make, directly or indirectly any (a) dividend or other
distribution (whether in cash, securities or other Property) with respect to any
Equity Interests in the Parent or any of its Subsidiaries or any payment
(whether in cash, securities or other Property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests in the
Parent or any of its Subsidiaries or any option, warrant or other right to
acquire any such Equity Interests in the Parent or any of its Subsidiaries, (b)
return of capital to its holders of Equity Interests or (c) distribution of its
Property to its Equity Interest holders.
 
ARTICLE VI
 
Remedial Provisions
 
Section 6.01 Code and Other Remedies.
 
(a) Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent, on behalf of the Guaranteed Creditors, may exercise, in
addition to all
 
 
 
 
-17-

--------------------------------------------------------------------------------

 
 
 
other rights and remedies granted to them in this Agreement, the other Loan
Documents and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the UCC or any other applicable law or otherwise available at law or
equity.  Without limiting the generality of the foregoing, the Administrative
Agent, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Pledgor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of any Guaranteed Creditor or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit
risk.  Any Guaranteed Creditor shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption in any Pledgor, which right or equity is hereby waived
and released.  If applicable to any particular item of Collateral, each Pledgor
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Pledgor’s premises
or elsewhere.  Any such sale or transfer by the Administrative Agent either to
itself or to any other Person shall be absolutely free from any claim of right
by Pledgor, including any equity or right of redemption, stay or appraisal which
Pledgor has or may have under any rule of law, regulation or statute now
existing or hereafter adopted (and such Pledgor hereby waives any rights it may
have in respect thereof).  Upon any such sale or transfer, the Administrative
Agent shall have the right to deliver, assign and transfer to the purchaser or
transferee thereof the Collateral so sold or transferred.  The Administrative
Agent shall apply the net proceeds of any action taken by it pursuant to this
Section 6.01, after deducting all reasonable costs and expenses of every kind
incurred in connection therewith or incidental to the care or safekeeping of any
of the Collateral or in any way relating to the Collateral or the rights of the
Administrative Agent and the Guaranteed Creditors hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Obligations, in accordance with Section 10.02(c) of the
Credit Agreement, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including, without limitation, Section 9.615 of the UCC, need the Administrative
Agent account for the surplus, if any, to any Pledgor.  To the extent permitted
by applicable law, each Pledgor waives all claims, damages and demands it may
acquire against the Administrative Agent or any Guaranteed Creditor arising out
of the exercise by them of any rights hereunder except to the extent caused by
the gross negligence, bad faith or willful misconduct of the Administrative
Agent or such Guaranteed Creditor or their respective agents.  If any notice of
a proposed sale or other disposition of Collateral shall be required by law,
such notice shall be deemed reasonable and proper if given at least 10 days
before such sale or other disposition.
 
(b) In the event that the Administrative Agent elects not to sell the
Collateral, the Administrative Agent retains its rights to dispose of or utilize
the Collateral or any part or parts thereof in any manner authorized or
permitted by law or in equity, and to apply the
 
 
 
 
-18-

--------------------------------------------------------------------------------

 
 
 
proceeds of the same towards payment of the Obligations.  Each and every method
of disposition of the Collateral described in this Agreement shall constitute
disposition in a commercially reasonable manner.
 
(c) The Administrative Agent may appoint any Person as agent to perform any act
or acts necessary or incident to any sale or transfer of the Collateral.
 
Section 6.02 Pledged Securities.
 
(a) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Pledgor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 6.02(c), each Pledgor shall be permitted to receive all cash dividends
or distributions paid in respect of the Pledged Securities paid in the normal
course of business of the relevant Issuer (other than liquidating or
distributing dividends), to the extent permitted in the Credit Agreement.  Any
sums paid upon or in respect of any Pledged Securities upon the liquidation or
dissolution of any issuer of any Pledged Securities, any distribution of capital
made on or in respect of any Pledged Securities or any property distributed upon
or with respect to any Pledged Securities pursuant to the recapitalization or
reclassification of the capital of any issuer of Pledged Securities or pursuant
to the reorganization thereof shall, unless otherwise subject to a perfected
security interest in favor of the Administrative Agent, be delivered to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations.  If any sum of money or property so paid or
distributed in respect of any Pledged Securities shall be received by such
Pledgor, such Pledgor shall, until such money or property is paid or delivered
to the Administrative Agent, hold such money or property in trust for the
Administrative Agent, segregated from other funds of such Pledgor, as additional
security for the Obligations.
 
(b) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Pledgor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 6.02(c), each Pledgor shall be entitled to exercise all voting, consent
and corporate, partnership or limited liability rights with respect to the
Pledged Securities; provided, however, that no vote shall be cast, consent given
or right exercised or other action taken by such Pledgor that would impair the
Collateral, be inconsistent with or result in any violation of any provision of
the Credit Agreement, this Agreement or any other Loan Document or, without the
prior consent of the Administrative Agent and the Lenders, enable or permit any
issuer of Pledged Securities to issue any Equity Interest or to issue any other
securities convertible into or granting the right to purchase or exchange for
any Stock of any issuer of Pledged Securities other than as permitted by the
Credit Agreement.
 
(c) Upon the occurrence and during the continuance of an Event of Default, upon
notice by the Administrative Agent of its intent to exercise such rights to the
relevant Pledgor or Pledgors, (i) the Administrative Agent shall have the right
to receive any and all cash dividends, payments, Property or other Proceeds paid
in respect of the Pledged Securities and make application thereof to the
Borrower Obligations in accordance with Section 10.02(c) of the Credit
Agreement, and (ii) any or all of the Pledged Securities shall be registered in
the name of the Administrative Agent or its nominee, and (iii) the
Administrative Agent or its nominee may
 
 
 
 
-19-

--------------------------------------------------------------------------------

 
 
 
exercise (A) all voting, consent, corporate, partnership or limited liability
and other rights pertaining to such Pledged Securities at any meeting of
shareholders, partners or members (or other equivalent body), as the case may
be, of the relevant Issuer or Issuers or otherwise and (B) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Pledged Securities as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Pledged Securities upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the
organizational structure of any Issuer, or upon the exercise by any Pledgor or
the Administrative Agent of any right, privilege or option pertaining to such
Pledged Securities, and in connection therewith, the right to deposit and
deliver any and all of the Pledged Securities with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for Property actually received by it, but the Administrative
Agent shall have no duty to any Pledgor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.
 
(d) In order to permit the Administrative Agent to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions that it may be entitled to receive
hereunder, (i) each Pledgor shall promptly execute and deliver (or cause to be
executed and delivered) to the Administrative Agent all such proxies, dividend
or distribution payment orders and other instruments as the Administrative Agent
may from time to time reasonably request and (ii) without limiting the effect of
clause (i) above, such Pledgor hereby grants to the Administrative Agent an
irrevocable proxy to vote all or any part of the Pledged Securities and to
exercise all other rights, powers, privileges and remedies to which a holder of
the Pledged Securities would be entitled (including giving or withholding
written consents of shareholders, partners or members, as the case may be,
calling special meetings of shareholders, partners or members, as the case may
be, and voting at such meetings), which proxy shall be effective, automatically
and without the necessity of any action (including any transfer of any Pledged
Securities on the record books of the Issuer thereof) by any other Person
(including the Issuer of such Pledged Securities or any officer or agent
thereof) upon the occurrence and during the continuance of an Event of Default
and which proxy shall only terminate upon the payment in full of the
Obligations.
 
(e) Each Pledgor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Pledgor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (A) states that an
Event of Default has occurred and is continuing and (B) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Pledgor, and each Pledgor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Securities directly to the Administrative Agent.
 
(f) Upon the occurrence and during the continuance of an Event of Default, if
the Issuer of any Pledged Securities is the subject of bankruptcy, insolvency,
receivership, custodianship or other proceedings under the supervision of any
Governmental Authority, then all rights of the Pledgor in respect thereof to
exercise the voting and other consensual rights which such Pledgor would
otherwise be entitled to exercise with respect to the Pledged
 
 
 
 
-20-

--------------------------------------------------------------------------------

 
 
 
Securities issued by such Issuer shall cease, and all such rights shall
thereupon become vested in the Administrative Agent who shall thereupon have the
sole right to exercise such voting and other consensual rights, but the
Administrative Agent shall have no duty to exercise any such voting or other
consensual rights and shall not be responsible for any failure to do so or delay
in so doing.
 
Section 6.03 Private Sales of Pledged Securities.
 
(a) Each Pledgor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Securities, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise or may determine that a public sale is impracticable or not
commercially reasonable and, accordingly, and may resort to one or more private
sales thereof to a restricted group of purchasers which will be obliged to
agree, among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof.  Each
Pledgor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Securities for the period of time necessary to permit the Issuer thereof
to register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.
 
(b) Each Pledgor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may reasonably be necessary to make such
sale or sales of all or any portion of the Pledged Securities pursuant to this
Section 6.03 valid and binding and in compliance with any and all other
applicable Governmental Requirements.  Each Pledgor further agrees that a breach
of any of the covenants contained in this Section 6.03 will cause irreparable
injury to the Guaranteed Creditors, that the Guaranteed Creditors have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 6.03 shall be specifically
enforceable against such Pledgor, and such Pledgor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred or is
continuing under the Credit Agreement.
 
Section 6.04 Collections on Accounts, Etc.. The Administrative Agent hereby
authorizes each Pledgor to collect upon the Accounts, Instruments, Chattel Paper
and Payment Intangibles subject to the Administrative Agent's direction and
control, and the Administrative Agent may curtail or terminate said authority at
any time after the occurrence and during the continuance of an Event of
Default.  Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Pledgor shall
notify the Account Debtors that the applicable Accounts, Chattel Paper and
Payment Intangibles have been assigned to the Administrative Agent for the
ratable benefit of the Lenders and that payments in respect thereof shall be
made directly to the Administrative Agent.  The Administrative Agent may in its
own name or in the name of others communicate with the Account Debtors to verify
with them to its satisfaction the existence, amount and terms of any Accounts,
Chattel Paper or Payment Intangibles.
 
 
 
 
-21-

--------------------------------------------------------------------------------

 
 
 
Section 6.05 Proceeds.  If required by the Administrative Agent at any time
after the occurrence and during the continuance of an Event of Default, any
payments of Accounts, Instruments, Chattel Paper and Payment Intangibles, when
collected or received by each Pledgor, and any other cash or non-cash Proceeds
received by each Pledgor upon the sale or other disposition of any Collateral,
shall be forthwith (and, in any event, within two Business Days) deposited by
such Pledgor in the exact form received, duly indorsed by such Pledgor to the
Administrative Agent if required, in a special collateral account maintained by
the Administrative Agent, subject to withdrawal by the Administrative Agent for
the ratable benefit of the Lenders only, as hereinafter provided, and, until so
turned over, shall be held by such Pledgor in trust for the Administrative Agent
for the ratable benefit of the Lenders, segregated from other funds of any such
Pledgor.  Each deposit of any such Proceeds shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.  All Proceeds (including, without limitation, Proceeds
constituting collections of Accounts, Chattel Paper, Instruments) while held by
the Administrative Agent (or by any Pledgor in trust for the Administrative
Agent for the ratable benefit of the Lenders) shall continue to be collateral
security for all of the Obligations and shall not constitute payment thereof
until applied as hereinafter provided.  At such intervals as may be agreed upon
by each Pledgor and the Administrative Agent, or, if an Event of Default shall
have occurred and be continuing, at any time at the Administrative Agent's
election, the Administrative Agent shall apply all or any part of the funds on
deposit in said special collateral account on account of the Obligations in such
order as the Administrative Agent may elect, and any part of such funds which
the Administrative Agent elects not so to apply and deems not required as
collateral security for the Obligations shall be paid over from time to time by
the Administrative Agent to each Pledgor or to whomsoever may be lawfully
entitled to receive the same.
 
Section 6.06 Waiver; Deficiency.  Each Pledgor waives and agrees not to assert
any rights or privileges which it may acquire under the UCC.  Each Pledgor shall
remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay its Obligations and the
fees and disbursements of any attorneys employed by the Administrative Agent or
any Guaranteed Creditor to collect such deficiency.
 
Section 6.07 Non-Judicial Enforcement.  The Administrative Agent may enforce its
rights hereunder without prior judicial process or judicial hearing, and to the
extent permitted by law, each Pledgor expressly waives any and all legal rights
which might otherwise require the Administrative Agent to enforce its rights by
judicial process.
 
ARTICLE VII
 
The Administrative Agent
 
Section 7.01 Administrative Agent’s Appointment as Attorney-in-Fact, Etc.
 
(a) Each Pledgor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Pledgor and in the name of such Pledgor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all reasonably appropriate action and to execute any and all documents
and instruments which may be reasonably necessary or desirable to
 
 
 
 
-22-

--------------------------------------------------------------------------------

 
 
 
accomplish the purposes of this Agreement, and, without limiting the generality
of the foregoing, each Pledgor hereby gives the Administrative Agent the power
and right, on behalf of such Pledgor, without notice to or assent by such
Pledgor, to do any or all of the following:
 
(i) in the name of such Pledgor or its own name, or otherwise, take possession
of and indorse and collect any check, draft, note, acceptance or other
instrument for the payment of moneys due with respect to any Collateral and file
any claim or take any other action or proceeding in any court of law or equity
or otherwise deemed appropriate by the Administrative Agent for the purpose of
collecting any such moneys due with respect to any other Collateral whenever
payable;
 
(ii) unless being disputed under Section 8.04 of the Credit Agreement, pay or
discharge Taxes and Liens levied or placed on or threatened against the
Collateral, effect any repairs or any insurance called for by the terms of this
Agreement or any other Loan Document and pay all or any part of the premiums
therefor and the costs thereof;
 
(iii) execute, in connection with any sale provided for in Section 6.01 or
Section 6.03, any endorsements, assignments or other instruments of conveyance
or transfer with respect to the Collateral; and
 
(iv) (A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (B) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (C) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (D) defend any suit, action or proceeding brought
against such Pledgor with respect to any Collateral; (E) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
and (F) generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Administrative Agent were the absolute owner thereof for all purposes, and
do, at the Administrative Agent’s option and such Pledgor’s expense, at any
time, or from time to time, all acts and things which the Administrative Agent
deems necessary to protect, preserve or realize upon the Collateral and the
Administrative Agent’s and the Guaranteed Creditors’ security interests therein
and to effect the intent of this Agreement, all as fully and effectively as such
Pledgor might do.
 
Anything in this Section 7.01(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.01(a) unless an Event of Default
shall have occurred and be continuing.
 
(b) If any Obligor fails to perform or comply with any of its agreements
contained herein within the applicable grace periods, the Administrative Agent,
at its option, but without any obligation so to do, may perform or comply, or
otherwise cause performance or compliance, with such agreement.
 
 
 
 
-23-

--------------------------------------------------------------------------------

 
 
 
(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 7.01, together with interest thereon at a
rate per annum equal to the post-default rate specified in Section 3.02(c) of
the Credit Agreement, but in no event to exceed the Highest Lawful Rate, from
the date of payment by the Administrative Agent to the date reimbursed by the
relevant Obligor, shall be payable by such Obligor to the Administrative Agent
on demand.
 
(d) Each Obligor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue and in compliance hereof.  All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated.
 
Section 7.02 Duty of Administrative Agent.  The Administrative Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9.207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar Property for its own account and shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which comparable secured parties accord comparable collateral.  Neither the
Administrative Agent, any Guaranteed Creditor nor any of their Related Parties
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Pledgor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof.  The powers conferred on the Administrative
Agent and the Guaranteed Creditors hereunder are solely to protect the
Administrative Agent’s and the Guaranteed Creditors’ interests in the Collateral
and shall not impose any duty upon the Administrative Agent or any Guaranteed
Creditor to exercise any such powers.  The Administrative Agent and the
Guaranteed Creditors shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their Related Parties shall be responsible to any Obligor for any act or failure
to act hereunder, except for their own gross negligence or willful
misconduct.  To the fullest extent permitted by applicable law, the
Administrative Agent shall be under no duty whatsoever to make or give any
presentment, notice of dishonor, protest, demand for performance, notice of
non-performance, notice of intent to accelerate, notice of acceleration, or
other notice or demand in connection with any Collateral or the Obligations, or
to take any steps necessary to preserve any rights against any Pledgor or other
Person or ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any Collateral,
whether or not it has or is deemed to have knowledge of such matters.  Each
Obligor, to the extent permitted by applicable law, waives any right of
marshaling in respect of any and all Collateral, and waives any right to require
the Administrative Agent or any Guaranteed Creditor to proceed against any
Obligor or other Person, exhaust any Collateral or enforce any other remedy
which the Administrative Agent or any Guaranteed Creditor now has or may
hereafter have against each Obligor, any Obligor or other Person.
 
Section 7.03 Execution of Financing Statements.  Pursuant to the UCC and any
other applicable law, each Pledgor authorizes the Administrative Agent to file
or record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Pledgor
in such form and in such offices as the
 
 
 
 
-24-

--------------------------------------------------------------------------------

 
 
 
Administrative Agent reasonably determines appropriate to perfect the security
interests of the Administrative Agent under this Agreement.  Additionally, each
Pledgor authorizes the Administrative Agent, its counsel or its representative,
at any time and from time to time, to file or record such financing statements
that describe the collateral covered thereby as "all assets of the Pledgor",
"all personal property of the Pledgor" or words of similar effect.  A
photographic or other reproduction of this Agreement shall be sufficient as a
financing statement or other filing or recording document or instrument for
filing or recording in any jurisdiction.  Upon payment in full and at the
Pledgor’s written request, Administrative Agent will authorize Pledgor to file
or record releases of any such financing statements or recording to release such
filings of record.
 
Section 7.04 Authority of Administrative Agent.  Each Obligor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Guaranteed Creditors, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Obligors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Guaranteed
Creditors with full and valid authority so to act or refrain from acting, and no
Obligor shall be under any obligation, or entitlement, to make any inquiry
respecting such authority.
 
ARTICLE VIII
 
Subordination of Indebtedness
 
Section 8.01 Subordination of All Obligor Claims.  As used herein, the term
“Obligor Claims” shall mean all debts and obligations of the Borrower or any
other Obligor to any other Obligor, whether such debts and obligations now exist
or are hereafter incurred or arise, or whether the obligation of the debtor
thereon be direct, contingent, primary, secondary, several, joint and several,
or otherwise, and irrespective of whether such debts or obligations be evidenced
by note, contract, open account, or otherwise, and irrespective of the Person or
Persons in whose favor such debts or obligations may, at their inception, have
been, or may hereafter be created, or the manner in which they have been or may
hereafter be acquired by.  After and during the continuation of an Event of
Default, no Obligor shall receive or collect, directly or indirectly, from any
Obligor in respect thereof any amount upon the Obligor Claims.
 
Section 8.02 Claims in Bankruptcy.  In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving any Obligor, the Administrative Agent on behalf of the Administrative
Agent and the Guaranteed Creditors shall have the right to prove their claim in
any proceeding, so as to establish their rights hereunder and receive directly
from the receiver, trustee or other court custodian, dividends and payments
which would otherwise be payable upon Obligor Claims.  Each Obligor hereby
assigns such dividends and payments to the Administrative Agent for the benefit
of the Administrative Agent and the Guaranteed Creditors for application against
the Borrower Obligations as provided under Section 10.02(c) of the Credit
Agreement.  Should any Agent or Guaranteed Creditor receive, for application
upon the Obligations, any such dividend or payment which is otherwise payable to
any Obligor, and which, as between such Obligors, shall constitute a credit upon
the
 
 
 
 
-25-

--------------------------------------------------------------------------------

 
 
 
Obligor Claims, then upon payment in full in cash of the Borrower Obligations,
the expiration of all Letters of Credit outstanding under the Credit Agreement
and the termination of all of the Commitments, the intended recipient shall
become subrogated to the rights of the Administrative Agent and the Guaranteed
Creditors to the extent that such payments to the Administrative Agent and the
Guaranteed Creditors on the Obligor Claims have contributed toward the
liquidation of the Obligations, and such subrogation shall be with respect to
that proportion of the Obligations which would have been unpaid if the
Administrative Agent and the Guaranteed Creditors had not received dividends or
payments upon the Obligor Claims.
 
Section 8.03 Payments Held in Trust.  In the event that, notwithstanding Section
8.01 and Section 8.02, any Obligor should receive any funds, payments, claims or
distributions which is prohibited by such Sections, then it agrees: (a) to hold
in trust for the Administrative Agent and the Guaranteed Creditors an amount
equal to the amount of all funds, payments, claims or distributions so received,
and (b) that it shall have absolutely no dominion over the amount of such funds,
payments, claims or distributions except to pay them promptly to the
Administrative Agent, for the benefit of the Guaranteed Creditors; and each
Obligor covenants promptly to pay the same to the Administrative Agent.
 
Section 8.04 Liens Subordinate.  Each Obligor agrees that, until the Borrower
Obligations are paid in full in cash, no Letter of Credit shall be outstanding
and the termination of all of the Commitments, any Liens except for Permitted
Encumbrances and Excepted Liens securing payment of the Obligor Claims shall be
and remain inferior and subordinate to any Liens securing payment of the
Obligations, regardless of whether such encumbrances in favor of such Obligor,
the Administrative Agent or any Guaranteed Creditor presently exist or are
hereafter created or attach.  Without the prior written consent of the
Administrative Agent, no Obligor, during the period in which any of the Borrower
Obligations are outstanding or the Commitments are in effect, shall (a) exercise
or enforce any creditor’s right it may have against any debtor in respect of the
Obligor Claims, or (b) foreclose, repossess, sequester or otherwise take steps
or institute any action or proceeding (judicial or otherwise, including without
limitation the commencement of or joinder in any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any Lien
securing payment of the Obligor Claims held by it.
 
Section 8.05 Notation of Records.  Upon the request of the Administrative Agent,
all promissory notes and all accounts receivable ledgers or other evidence of
the Obligor Claims accepted by or held by any Obligor shall contain a specific
written notice thereon that the indebtedness evidenced thereby is subordinated
under the terms of this Agreement.
 
ARTICLE IX
 
Miscellaneous
 
Section 9.01 Waiver.  No failure on the part of the Administrative Agent or any
Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power, privilege or remedy or any abandonment or
discontinuance of steps to enforce such right, power, privilege or remedy under
this Agreement or any other Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power, privilege or remedy
under this Agreement or any other Loan Document preclude or be construed as a
waiver of any
 
 
 
 
-26-

--------------------------------------------------------------------------------

 
 
 
other or further exercise thereof or the exercise of any other right, power,
privilege or remedy.  The remedies provided herein are cumulative and not
exclusive of any remedies provided by law or equity.
 
Section 9.02 Notices.  All notices and other communications provided for herein
shall be given in the manner and subject to the terms of Section 12.01 of the
Credit Agreement; provided that any such notice, request or demand to or upon
any Guarantor shall be addressed to such Guarantor at its notice address set
forth on Schedule 1.
 
Section 9.03 Payment of Expenses, Indemnities, Etc.
 
(a) Each Guarantor agrees to pay or reimburse each Guaranteed Creditor and the
Administrative Agent for all reasonable out-of-pocket expenses incurred by such
Person, including the reasonable fees, charges and disbursements of any counsel
for the Administrative Agent or any Guaranteed Creditor, in connection with the
enforcement or protection of its rights in connection with this Agreement or any
other Loan Document, including, without limitation, all costs and expenses
incurred in collecting against such Guarantor under the guarantee contained in
ARTICLE II or otherwise enforcing or preserving any rights under this Agreement
and the other Loan Documents to which such Guarantor is a party.
 
(b) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Guaranteed Creditors harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all Other Taxes which may be payable
or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement.
 
(c) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Guaranteed Creditors harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement to the
extent the Borrower would be required to do so pursuant to Section 12.03 of the
Credit Agreement.
 
Section 9.04 Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 12.02 of the Credit Agreement.
 
Section 9.05 Successors and Assigns.  The provisions of this Agreement shall be
binding upon the Obligors and their successors and assigns and shall inure to
the benefit of the Administrative Agent and the Guaranteed Creditors and their
respective successors and assigns; provided that except as set forth in Section
9.11 of the Credit Agreement, no Obligor may assign, transfer or delegate any of
its rights or obligations under this Agreement without the prior written consent
of the Administrative Agent and the Lenders, and any such purported assignment,
transfer or delegation shall be null and void.
 
Section 9.06 Survival; Revival; Reinstatement.
 
 
 
 
-27-

--------------------------------------------------------------------------------

 
 
 
(a) All covenants, agreements, representations and warranties made by any
Obligor herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document to
which it is a party shall be considered to have been relied upon by the
Administrative Agent, the other Agents, the Issuing Bank and the Lenders and
shall survive the execution and delivery of this Agreement and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the other Agents, the Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under the Credit Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.  The provisions of Section 9.03 shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement, any other Loan Document or any provision hereof or thereof.
 
(b) To the extent that any payments on the Guarantor Obligations or proceeds of
any Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Guarantor Obligations so satisfied
shall be revived and continue as if such payment or proceeds had not been
received and the Administrative Agent’s and the Guaranteed Creditors’ Liens,
security interests, rights, powers and remedies under this Agreement and each
other Loan Document shall continue in full force and effect.  In such event,
each Loan Document shall be automatically reinstated and the Borrower shall take
such action as may be reasonably requested by the Administrative Agent and the
Guaranteed Creditors to effect such reinstatement.
 
Section 9.07 Counterparts; Integration; Effectiveness.
 
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
 
(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof.  There are no unwritten oral
agreements between the parties.
 
(c) This Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto, the Lenders and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
 
 
-28-

--------------------------------------------------------------------------------

 
 
 
Section 9.08 Severability.  Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
 
Section 9.09 Set-Off.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations (of whatsoever kind, including,
without limitations obligations under Swap Agreements) at any time owing by such
Lender or Affiliate to or for the credit or the account of any Obligor against
any of and all the obligations of the Obligor owed to such Lender now or
hereafter existing under this Agreement or any other Loan Document, irrespective
of whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations may be unmatured.  The
rights of each Lender under this Section 9.09 are in addition to other rights
and remedies (including other rights of setoff) which such Lender or its
Affiliates may have.
 
Section 9.10 Governing Law; Submission to Jurisdiction.
 
(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF TEXAS.
 
(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF TEXAS, AND, BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HEREBY ACCEPTS FOR ITSELF
AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
SUCH RESPECTIVE JURISDICTIONS.
 
(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OF THE CREDIT AGREEMENT (OR SUCH OTHER ADDRESS AS IS
SPECIFIED PURSUANT TO SECTION 12.01 OF THE CREDIT AGREEMENT) OR SCHEDULE 1
HERETO, AS APPLICABLE, SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER
SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF
A NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS
 
 
 
 
-29-

--------------------------------------------------------------------------------

 
 
 
OR OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY OTHER JURISDICTION.
 
(d) EACH PARTY HEREBY (1) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (2) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (3) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (4) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 9.10.
 
Section 9.11 Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
Section 9.12 Acknowledgments.  Each Obligor hereby acknowledges that:
 
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;
 
(b) neither the Administrative Agent nor any Guaranteed Creditor has any
fiduciary relationship with or duty to any Obligor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Obligors, on the one hand, and the Administrative Agent
and Guaranteed Creditors, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and
 
(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Guaranteed Creditors or among the Obligors and the Guaranteed Creditors.
 
(d) Each of the parties hereto specifically agrees that it has a duty to read
this Agreement, the Security Instruments and the other Loan Documents and agrees
that it is charged with notice and knowledge of the terms of this Agreement, the
Security Instruments and the other Loan Documents; that it has in fact read this
Agreement, the Security Instruments and the other Loan Documents and is fully
informed and has full notice and knowledge of the terms, conditions and effects
thereof; that it has been represented by independent legal counsel of its choice
throughout the negotiations preceding its execution of this Agreement and the
Security Instruments; and has received the advice of its attorney in entering
into this Agreement and the Security Instruments; and that it recognizes that
certain of the terms of this Agreement and the
 
 
 
 
-30-

--------------------------------------------------------------------------------

 
 
 
Security Instruments result in one party assuming the liability inherent in some
aspects of the transaction and relieving the other party of its responsibility
for such liability.  EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT
CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS
AGREEMENT AND THE SECURITY INSTRUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE
OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”
 
Section 9.13 Additional Obligors and Pledgors.  Each Subsidiary of the Borrower
that is required to become a party to this Agreement pursuant to Section 8.14 of
the Credit Agreement shall become an Obligor for all purposes of this Agreement
upon execution and delivery by such Subsidiary of an Assumption Agreement and
shall thereafter have the same rights, benefits and obligations as an Obligor
party hereto on the date hereof.  Each Guarantor other than the Parent that is
required to pledge Equity Interests of its Subsidiaries shall execute and
deliver a Supplement, if such Equity Interests were not previously pledged.
 
Section 9.14 Releases.
 
(a) Release Upon Payment in Full.  The grant of a security interest hereunder
and all of rights, powers and remedies in connection herewith shall remain in
full force and effect until the Administrative Agent has (i) retransferred and
delivered all Collateral in its possession to the Pledgors, and (ii) executed a
written release or termination statement and reassigned to the Pledgors without
recourse or warranty any remaining Collateral and all rights conveyed
hereby.  Upon the complete payment of the Borrower Obligations, the termination
of all of the Commitments and the compliance by the Obligors with all covenants
and agreements hereof, the Administrative Agent, at the expense of the Borrower,
will promptly release, reassign and transfer the Collateral to the Pledgors and
declare this Agreement to be of no further force or effect.
 
(b) Partial Releases.  If any of the Collateral shall be sold, transferred or
otherwise disposed of by any Pledgor in a transaction permitted by the Credit
Agreement, then the Administrative Agent, at the request and sole expense of
such Pledgor, shall promptly execute and deliver to such Pledgor all releases or
other documents reasonably necessary or desirable for the release of the Liens
created hereby on such Collateral and the Equity Interests of the Issuer
thereof.  At the request and sole expense of the Borrower, a Guarantor shall be
released from its obligations hereunder in the event that all the Equity
Interests of such Guarantor shall be sold, transferred or otherwise disposed of
in a transaction permitted by the Credit Agreement; provided that the Borrower
shall have delivered to the Administrative Agent, at least ten Business Days
prior to the date of the proposed release, a written request of a Responsible
Officer of the Borrower for release identifying the relevant Guarantor and the
terms of the sale or other disposition in reasonable detail, including the price
thereof and any expenses in connection therewith, together with a certification
by the Borrower stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents.
 
(c) Retention in Satisfaction.  Except as may be expressly applicable pursuant
to Section 9.620 of the UCC, no action taken or omission to act by the
Administrative Agent or
 
 
 
 
-31-

--------------------------------------------------------------------------------

 
 
 
the Guaranteed Creditors hereunder, including, without limitation, any exercise
of voting or consensual rights or any other action taken or inaction, shall be
deemed to constitute a retention of the Collateral in satisfaction of the
Obligations or otherwise to be in full satisfaction of the Obligations, and the
Obligations shall remain in full force and effect, until the Administrative
Agent and the Guaranteed Creditors shall have applied payments (including,
without limitation, collections from Collateral) towards the Obligations in the
full amount then outstanding or until such subsequent time as is provided in
Section 9.14(a).
 
Section 9.15 Acceptance.  Each Obligor hereby expressly waives notice of
acceptance of this Agreement, acceptance on the part of the Administrative Agent
and the Guaranteed Creditors being conclusively presumed by their request for
this Agreement and delivery of the same to the Administrative Agent.
 


 
[Signature Pages Follow]
 
 
 
 
-32-

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and Pledge
Agreement to be duly executed and delivered as of the date first above written.
 


BORROWER:
ENERGY ONE LLC


By:     /s/ Mark J. Larsen                                
                       
Name:  Mark J. Larsen
Title:    Manager
 
 
 
SIGNATURE PAGE
GUARANTY AND PLEDGE AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 

 


GUARANTORS:


U.S. ENERGY CORP.




By:     /s/ Mark J.
Larsen                                                           
Name:  Mark J. Larsen
Title:    President


 
 


SIGNATURE PAGE
GUARANTY AND PLEDGE AGREEMENT
 
 

--------------------------------------------------------------------------------

 




 


Acknowledged and Agreed to as
of the date hereof by:


ADMINISTRATIVE
AGENT:                                                                           BNP
PARIBAS




By:     /s/ Russell
Otts                                                           
Name:   Russell Otts
Title:    Director




By:       /s/ Greg
Smothers                                                         
Name:   Greg Smothers
Title:    Director


 


SIGNATURE PAGE
GUARANTY AND PLEDGE AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 


 
Schedule 1
 
NOTICE ADDRESSES OF OBLIGORS
 


 
Energy One LLC
877 N. 8th W.
Riverton, Wyoming  82501
Attention: Robert Scott Lorimer


U.S. Energy Corp.
877 N. 8th W.
Riverton, Wyoming  82501
Attention: Robert Scott Lorimer


 
 
 
Schedule  1 - 1
 
 

--------------------------------------------------------------------------------

 
 

 
Schedule 2
 
DESCRIPTION OF PLEDGED SECURITIES
 




None.


 
 
Schedule 2 - 1
 
 

--------------------------------------------------------------------------------

 
 
 


Schedule 3
 
FILINGS AND OTHER ACTIONS
 
REQUIRED TO PERFECT SECURITY INTERESTS
 


 
1.
Filing of UCC-1 Financing Statement with respect to the Collateral with the
Secretary of State of Wyoming.

 
2.
Delivery to the Administrative Agent of all Pledged Securities consisting of
certificated securities, if any, in each case properly endorsed for transfer or
in blank.

 
 
 
Schedule 3 - 1
 
 

--------------------------------------------------------------------------------

 

 
 
Schedule 4
 
LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE OFFICE
 


 
Legal name of the Borrower:  Energy One LLC
Address:  877 N. 8th W., Riverton, Wyoming  82501
All names and trade names that the Borrower has used in the last five years:  NA
Jurisdictions of organization over the last five years:  Wyoming
Current jurisdiction of organization:  Wyoming
Organizational number: 2010-000586153
Location of chief executive office or sole place of business over the last five
years: Riverton, Wyoming


Legal name of Guarantor:  U.S. Energy Corp.
Address: 877 N. 8th W., Riverton, Wyoming  82501
All names and trade names that the Borrower has used in the last five years:  NA
Jurisdictions of organization over the last five years:  Wyoming
Current jurisdiction of organization:  Wyoming
Organizational number:  1980-000097301
Location of chief executive office or sole place of business over the last five
years: Riverton, Wyoming
 
 
 
Schedule 4 - 1
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
ACKNOWLEDGMENT AND CONSENT
 
The undersigned hereby acknowledges receipt of a copy of the Guaranty and Pledge
Agreement dated as of July 30, 2010 (the “Guaranty and Pledge Agreement”), made
by the Obligors parties thereto for the benefit of BNP PARIBAS, as
Administrative Agent.  The undersigned agrees for the benefit of the
Administrative Agent and the Guaranteed Creditors as follows:
 
1.           The undersigned will be bound by the terms of the Guaranty and
Pledge Agreement and will comply with such terms insofar as such terms are
applicable to the undersigned.
 
2.           The terms of Section 6.01(a) and Section 6.03 of the Guaranty and
Pledge Agreement shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 6.02(a) or Section 6.03
of the Guaranty and Pledge Agreement.
 
[NAME OF ISSUER]


By: ______________________________________
Title:


Address for Notices:






Fax:           






























 


 


*
This consent is necessary only with respect to any Issuer which is not also an
Obligor.  This consent may be modified or eliminated with respect to any Issuer
that is not controlled by an Obligor.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Annex I
 
Assumption Agreement
 


 
ASSUMPTION AGREEMENT, dated as of [                 ], 201[   ], made by
[                 ], a [                 ] (the “Additional Obligor”), in favor
of BNP PARIBAS, as administrative agent (in such capacity, the “Administrative
Agent”) for the Guaranteed Creditors (used herein as defined in the Guaranty and
Pledge Agreement referred to below).  All capitalized terms not defined herein
shall have the meaning ascribed to them in the Credit Agreement referred to
below.
 
W I T N E S S E T H:
 
WHEREAS, Energy One LLC, a Wyoming limited liability company (the “Borrower”),
the Administrative Agent, and certain financial institutions as agents and
lenders have entered into that certain Credit Agreement, dated as of July 30,
2010 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”);
 
WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Obligor) have entered into a Guaranty
and Pledge Agreement, dated as of July 30, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty and Pledge
Agreement”) in favor of the Administrative Agent for the benefit of the
Guaranteed Creditors;
 
WHEREAS, the Credit Agreement requires the Additional Obligor to become a party
to the Guaranty and Pledge Agreement; and
 
WHEREAS, the Additional Obligor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guaranty and Pledge
Agreement;
 
NOW, THEREFORE, IT IS AGREED:
 
1.           Guaranty and Pledge Agreement.  By executing and delivering this
Assumption Agreement, the Additional Obligor, as provided in Section 9.13 of the
Guaranty and Pledge Agreement, hereby becomes a party to the Guaranty and Pledge
Agreement as an Obligor thereunder with the same force and effect as if
originally named therein as an Obligor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of an
Obligor thereunder and expressly grants to the Administrative Agent, for the
benefit of the Guaranteed Creditors, a security interest in all Collateral owned
by such Additional Obligor to secure all of such Additional Obligor’s
obligations and liabilities thereunder.  The information set forth in Annex 1-A
hereto is hereby added to the information set forth in Schedules 1 through 4 to
the Guaranty and Pledge Agreement.  The Additional Obligor hereby represents and
warrants that each of the representations and warranties contained in ARTICLE IV
of the Guaranty and Pledge Agreement is true and correct in all material
respects on and as the date hereof (after giving effect to this Assumption
Agreement) as if made on and as of such  date, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of such specified earlier date.
 
 
 
Annex I - 1
 
 

--------------------------------------------------------------------------------

 
 
 
2.           Governing Law.  This Assumption Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas.
 
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
 
[ADDITIONAL OBLIGOR]
 




By: _____________________________________
Name:
Title:


 
 
 

 
Annex I - 2
 
 

--------------------------------------------------------------------------------

 
 
Annex II
 
Supplement
 


 
SUPPLEMENT, dated as of [                 ], 201[   ], made by
[                 ], a [                 ] (the “Additional Pledgor”), in favor
of BNP PARIBAS, as administrative agent (in such capacity, the “Administrative
Agent”) for the Guaranteed Creditors (used herein as defined in the Guaranty and
Pledge Agreement referred to below).  All capitalized terms not defined herein
shall have the meaning ascribed to them in such Credit Agreement.
 
W I T N E S S E T H:
 
WHEREAS, Energy One LLC, a Wyoming limited liability company (the “Borrower”),
the Administrative Agent, and certain financial institutions as agents and
lenders have entered into that certain Credit Agreement, dated as of July 30,
2010 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”);
 
WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Pledgor) have entered into a Guaranty
and Pledge Agreement, dated as of July 30, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty and Pledge
Agreement”) in favor of the Administrative Agent for the benefit of the
Guaranteed Creditors;
 
WHEREAS, the Credit Agreement requires the Additional Pledgor to pledge the
Equity Interests described hereto on Schedule 2-S; and
 
WHEREAS, the Additional Pledgor has agreed to execute and deliver this
Supplement in order to pledge such Equity Interests;
 
NOW, THEREFORE, IT IS AGREED:
 
1.           Guaranty and Pledge Agreement.  By executing and delivering this
Supplement, the Additional Pledgor, as provided in Section 9.13 of the Guaranty
and Pledge Agreement, hereby becomes a party to the Guaranty and Pledge
Agreement as an Obligor thereunder with the same force and effect as if
originally named as an Obligor therein, and without limiting the generality of
the foregoing, hereby pledges and grants a security interest in (a) the
securities described or referred to in Schedule 2-S and (b) (i) the certificates
or instruments, if any, representing such securities, (ii) all dividends (cash,
Equity Interests or otherwise), cash, instruments, rights to subscribe, purchase
or sell and all other rights and Property from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
securities, (iii) all replacements, additions to and substitutions for any of
the Property referred to in this definition, including, without limitation,
claims against third parties, (iv) the proceeds, interest, profits and other
income of or on any of the Property referred to in this definition, (v) all
security entitlements in respect of any of the foregoing, if any, (vi) all books
and records relating to any of the Property referred to in this definition and
(vii) all proceeds of any of the foregoing (collectively, the
“Collateral”).  Upon execution of this Supplement, such
 
 
 
Annex II - 1
 
 

--------------------------------------------------------------------------------

 
 
 
securities will constitute “Pledged Securities” for purposes of the Guaranty and
Pledge Agreement with the same force and effect as if originally listed on
Schedule 2 thereto and, without limiting the generality of the foregoing, the
Additional Pledgor hereby expressly assumes all obligations and liabilities of a
Pledgor thereunder and expressly grants to the Administrative Agent, for the
benefit of the Guaranteed Creditors, a security interest in all Collateral owned
by such Additional Pledgor to secure all of such its obligations and liabilities
thereunder.  The information set forth in Schedule 2-S hereto is hereby added to
the information set forth in Schedule 2 to the Guaranty and Pledge
Agreement.  The Additional Pledgor hereby represents and warrants that each of
the representations and warranties contained in ARTICLE IV of the Guaranty and
Pledge Agreement is true and correct in all material respects on and as the date
hereof (after giving effect to this Supplement) as if made on and as of such
date, except to the extent such representations and warranties are expressly
limited to an earlier date, in which case, on and as of such earlier specified
date.
 
2.           Governing Law.  This Supplement shall be governed by, and construed
in accordance with, the laws of the State of Texas.
 
IN WITNESS WHEREOF, the undersigned has caused this Supplement to be duly
executed and delivered as of the date first above written.
 
[ADDITIONAL PLEDGOR]
 




By: _____________________________________
Name:
Title:




Annex II - 2
 
 

--------------------------------------------------------------------------------

 